Citation Nr: 1018335	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-10 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
percent for service-connected spondylolysis, L5, prior to 
July 22, 2009.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected spondylolysis, L5, from July 
22, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to May 
2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, inter alia, granted service connection 
for spondylolysis, L5, and assigned a noncompensable 
evaluation, effective May 8, 2004.  In an October 2009 rating 
decision, the RO increased the evaluation to 10 percent, 
effective July 22, 2009.  As this rating does not represent 
the highest possible benefit, this issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2006, as support for his claim, the Veteran 
provided testimony at a hearing before RO personnel.  The 
transcript of the hearing has been associated with the claims 
file and reviewed.


FINDINGS OF FACT

1.  Prior to January 9, 2007, the Veteran's service-connected 
spondylolysis, L5, was manifested by forward flexion of the 
thoracolumbar spine varying from 4 degrees to 90 degrees, 
without muscle spasm, guarding, but with mild local 
tenderness, not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height; although the Veteran complained of pain 
with virtually all motion of the lumbar spine, objective 
findings conflicted with the Veteran's subjective complaints.

2.  From January 9, 2007, the Veteran's service-connected 
spondylolysis, L5, was manifested by forward flexion of the 
thoracolumbar spine greater than 60 degrees, without muscle 
spasm or guarding, but with mild local tenderness, not severe 
enough to result in an abnormal gait or abnormal spinal 
contour, by complaints of pain with virtually all motion of 
the lumbar spine, and the Veteran requested and was provided 
with a back brace and a TENS (transcutaneous electrical nerve 
stimulation) unit.

3.  From December 12, 2008, the Veteran's complaints of pain 
with virtually all motion of the lumbar spine were 
accompanied by additional objective findings, although the 
Veteran continued to manifest actual range of motion of the 
lumbar spine up to 90 degrees of forward flexion.


CONCLUSIONS OF LAW

1.  Prior to January 9, 2007, the criteria for a compensable 
disability rating have not been met for spondylolysis, L5.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 
5299-5239 (2009).    

2.  From January 9, 2007 through December 11, 2008, the 
criteria for a 10 percent initial disability rating, but no 
higher evaluation, have been met for spondylolysis, L5.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5299-
5239 (2009).    

3.  From December 12, 2008, the criteria for a 20 percent 
initial disability rating, but no higher evaluation, have 
been met for spondylolysis, L5.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.71a, Diagnostic Code 5299-5239 (2009).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Review of the claims folder reveals compliance with the VCAA, 
supra.  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in July 2004 and 
October 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

Here, the Veteran is challenging an initial evaluation 
assigned following the grant of service connection for a low 
back disorder.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. 
§ 5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
38 U.S.C.A. §§ 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess, supra.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the Veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C.A. §§ 
5104 and 7105 control as to further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to 
downstream elements ...." Id.

In this case, prior to the grant of service connection for 
low back disability, no notice was provided regarding 
criteria for assignment of a disability rating and an 
effective date.  Dingess, supra.  However, after providing 
VCAA notice in July 2004 and adjudicating the case in a 
November 2004 rating decision, the RO readjudicated the 
claim, issuing an April 2005 SOC and SSOCs dated in October 
2005, January 2007 and October 2009.  In short, the content 
error here does not affect the essential fairness of 
adjudication of this case, and is not prejudicial, given the 
multiple readjudications.  

In any event, the Veteran has never alleged how any content 
error prevented him from meaningfully participating in the 
adjudication of his claims.  As such, the Veteran has not 
established prejudicial error in the content of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

Additionally, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran has been provided with several examinations 
as to his low back disability, including in 2004, 2005, and 
2009.  VA treatment records and private treatment records 
also have been obtained.  The Veteran has not indicated that 
there are any other available records or alternative records 
that might be relevant to the claim addressed on the merits 
in this decision.

Furthermore, the Veteran has provided several statements on 
his behalf.  He also provided testimony before RO personnel 
in February 2006.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.

Analysis - Initial Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, May 8, 
2004) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when his disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Historically, the Veteran's service treatment records reflect 
frequent and continuous complaints of low back pain and leg 
pain in 2003 while in service.  A May 2003 X-ray of his 
lumbar spine revealed a question of spondylolysis at L5-S1; 
otherwise, results were unremarkable.  However, a July 2003 
X-ray of the lumbar spine revealed no spondylolysis.  

Here, the Veteran seeks an initial compensable disability 
rating for his spondylolysis, L5, which was rated as 
noncompensable effective May 8, 2004, and is currently rated 
as 10 percent, effective July 22, 2009.  The disability is 
rated by analogy under Diagnostic Code 5239 
(spondylolisthesis or segment instability).  38 C.F.R. 
§ 4.71a.  Disabilities may be rated by analogy to a closely 
related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27.

The Board notes that the criteria for spine disorders were 
amended in September 2002 and September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002); 68 Fed. Reg. 51,454 
(August 27, 2003).  In this case, the Veteran's claim was 
received in May 2004, subsequent to the final amendments.  
Thus, only the most current version of the rating criteria 
(i.e., the September 2003 amendments) is applicable. 

Under the current version of the Rating Schedule, all spine 
disorders, including Diagnostic Code 5237 (lumbosacral or 
cervical strain) and with the exception of Diagnostic Code 
5243 (intervertebral disc syndrome), are rated in accordance 
with the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula), which rates spine disorders as 
follows:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10 percent rating requires forward flexion of the 
thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height.

A 20 percent rating requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

38 C.F.R. § 4.71a, Diagnostic Code 5239.  

1.  Initial rating prior to July 21, 2009

a.  Prior to January 9, 2007

An August 2004 VA examination report shows that the Veteran 
could stand erect without pelvic obliquity or scoliosis.  He 
had full range of motion of the lumbar spine with complaints 
of pain at the extremes of motion in all planes.  His flexion 
was to 90 degrees, his extension to 30 degrees, right and 
left lateral bending was to 30 degrees and right and left 
rotation was to 30 degrees.  Repetitive motion did not change 
his range or symptoms.  Axial compression caused low back 
pain and pseudo-rotation, which involved no motion or stress 
to the back, and also brought forth complaints of low back 
pain.  The examiner noted that these were non-anatomical 
(Waddell) signs.  Deep tendon reflexes were active and equal 
in the knees and ankles bilaterally.  There was no weakness 
or sensory loss in either lower extremity detected.  X-rays 
revealed a spondylolysis of L5.  There was no subluxation of 
L5 on S1, and no narrowing of the disc, osteophyte formation, 
or other deformities in the lumbar area.  The diagnosis was 
spondylolysis, L5.  The examiner noted that he could not 
detect any objective evidence of weakness, incoordination, 
fatigability, or loss of motion due to the above.  A January 
2005 letter to the Veteran from a VA examiner notified him 
that he had a pars defect, also known as spondylolysis.  

Even with consideration of the Veteran's complaints of pain, 
the Veteran's range of motion to 90 degrees of flexion, did 
not meet the criteria for a 10 percent disability rating.  In 
particular, the Board notes that the examination report 
clearly reflects that repetitive motion did not increase the 
Veteran's symptoms or decrease his range of motion.  
Moreover, the examiner explained that the Veteran's 
complaints were non-anatomic, that is, were not related to 
the service-connected lumbar disability.  In particular, 
axial compression, which the examiner explained involved no 
motion or stress to the back, elicited subjective complaints 
of pain.  Thus, the Veteran's complaints of pain on flexion 
do not establish that he had pain on flexion at the part of 
the range of flexion above 60 degrees, which would warrant a 
10 percent evaluation, or at the part of the range above 30 
degrees, which would warrant a 20 percent evaluation.  The 
evidence is unfavorable to a compensable evaluation.  

February 2005 private medical records showed that the Veteran 
was in a motor vehicle accident.  The Veteran complained of 
low back pain.  Upon examination, there was tenderness of the 
left lumbosacral area and no spinous tenderness.  He was 
diagnosed with strain of the back, and was discharged in 
stable condition.  February 2005 VA medical records disclose 
that there was no point tenderness and no paraspinous spasm.  

March 2005 through June 2005 private medical record showed 
treatment from S.E.G., D.C., with the Veteran reporting 
severe pain in his lower back.  Upon palpation, he had severe 
hypertonicity of the lumbar paraspinal muscles bilaterally.  

May 2005 private medical records disclose that the Veteran 
continued to complain of back pain following a February 2005 
motor vehicle accident.  On standing forward bend, he could 
get to his mid-calves.  He had limited extension and 
bilateral rotation.  He was tender in the left lumbosacral 
area.  A contemporaneous magnetic resonance imaging (MRI) 
study showed that the Veteran had a mild degenerative disc at 
L4-L5 and a moderate degenerative disc at L5-S1.  

A May 2005 VA medical record showed that the Veteran had 
limited range of motion of his back, negative tenderness, and 
positive straight leg raising.  He was diagnosed with chronic 
low back pain with paresthesias.  The Veteran indicated that 
his pain was associated with tingling and numbness to the 
legs, with no weakness.  An August 2005 VA medical record 
showed that the Veteran was a candidate for lumbar 
stabilization surgery.  

In contrast, the examiner who conducted November 2005 VA 
examination noted that the Veteran did not describe true 
sciatic symptoms or anything of a dermatomal nature.  The 
examiner noted that the Veteran exhibited normal motions 
while getting dressed and undressed, and did not seem to have 
any difficulty.  The Veteran walked with a normal gait, but 
then seemed to have difficulty when asked to heel-toe walk on 
the left side.  He complained of low back pain to light touch 
of the skin in the lower lumbar area and of low back pain 
with gentle pressure to the top of his head and gentle 
manipulation of the left shoulder.  There was no list of his 
spine or palpable spasm of the musculature.  

At the November 2005 VA examination, the Veteran's range of 
motion was forward flexion to 4 degrees, extension to 12 
degrees, left lateral flexion to 12 degrees, right lateral 
flexion to 10 degrees, and left and right lateral rotation to 
10 degrees each.  The Veteran complained of pain at the end 
point of each of these motions.  There was no change with 
repetitive motion.  He also complained of back pain while 
rotating strictly from the hip.  Deep tendon reflexes were 2+ 
knee jerk and ankle jerk.  He complained of back pain with 
straight leg raising to 30 degrees.  He complained of back 
pain with the hips and knees flexed at 90 degrees, and of low 
back pain with Patrick's test, a test for hip disease.  The 
examiner noted that, with the Veteran in the sitting position 
and with distraction, he was able to straight leg raise to 80 
degrees bilaterally without apparent discomfort.  There was 
no deformity of the spine or lower extremities, and no 
evidence of muscle wasting.  

The examiner again noted that the Veteran had a 5/5 positive 
Waddell test as well as a false test involving gentle 
manipulation of the shoulder, stating that this also caused 
low back pain.  X-rays revealed a spondylolysis of L5-S1 
without slippage; in other words, no spondylolisthesis.  The 
examiner noted questionable slight narrowing of the L5-S1 
disc space.  The examiner diagnosed unilateral spondylolysis 
at L5.  The examiner indicated that he could find no 
objective evidence that the Veteran had any physical 
impairment to his back.  The examiner further noted that the 
Veteran had some very strong inorganic signs, which suggested 
to the examiner that something other than organic disease was 
the cause of the rather severe subjective symptoms that were 
elicited.  The examiner indicated that, during a flare-up, 
the Veteran could have further limitations of motion and 
amount of pain, but the extent of the increased limitation 
could not be estimated without resorting to speculation.  

The examiner's conclusion that he could find no objective 
evidence that the Veteran had any physical impairment to his 
back conflicts with the disability picture raised by the 
Veteran's limitation of motion to 4 degrees of forward 
flexion on testing of motion.  The Veteran's severe 
limitation of motion contrasts with the examiner's notation 
that the Veteran had normal back motion when getting dressed 
and undressed.  The Veteran's complaints of lumbar pain with 
pressure to the top of his head and with manipulation to the 
shoulder were among the findings that the examiner apparently 
considered in the conclusion that there was no objective 
evidence of physical impairment of the lumbosacral spine.  
The examiner's conclusions, including the finding that there 
was no objective evidence of weakness, incoordination, 
fatigue, or lack of endurance, strongly contrast with the 
Veteran's apparent limitation of forward flexion to 4 
degrees.  

The Veteran walked with a normal gait and there was no list 
of his spine or palpable spasm of the musculature.  He also 
complained of low back pain with Patrick's test, which was 
primarily a test for hip disease.  With the Veteran in the 
sitting position and with distraction, he was able to 
straight leg raise to 80 degrees bilaterally without apparent 
discomfort, in contrast to the complaint of pain at 30 
degrees when not distracted.  The examiner noted that the 
Veteran had a 5/5 positive Waddell test as well as a false 
test involving gentle manipulation of the shoulder.  The 
examiner indicated that he could find no objective evidence 
that the Veteran had any physical impairment to his back and 
that he had some very strong inorganic signs that suggested 
to the examiner that something other than organic disease was 
the cause of his rather severe subjective symptoms.  

As such, the Board finds that the results of this 
examination, specifically the range of motion measurements 
which disclose that the Veteran had essentially no range of 
motion without pain, are not given any probative value for 
rating purposes.  Based upon the examiner's observations, it 
appears that the Veteran's assertions with regard to his back 
pain were not credible.  The Board finds that consideration 
of the Veteran's subjective complaints of pain does not 
warrant a compensable evaluation during this period.  
Moreover, since the Veteran's complaints of pain remained 
essentially unchanged from February 2005 though November 
2005, the Board finds that it is not appropriate to assign a 
compensable evaluation during any portion of the period from 
August 2004 though November 2005.  

A February 2006 VA medical record revealed that the Veteran 
complained of chronic back pain that had flared over the 
previous week, with pain to the left leg.  The Veteran had no 
external abnormalities and mild tenderness over the left 
lower back.  The assessment was lumbago secondary to chronic 
spine instability.  The examiner noted that the Veteran had a 
standing appointment with neurosurgery to provide repair of 
the pars defect when the Veteran desired.    

September 2006 and October 2006 VA medical records indicated 
that the Veteran was seen for back pain, which had flared up.  
He was given medication.  His back had normal symmetry and no 
point tenderness.  Straight leg raise was negative, the motor 
strength was 5/5 in both lower extremities, and deep tendon 
reflexes were 2+ and equal.  The examiner noted that 
sensation was reduced in the left leg from a previous injury, 
an apparent reference to the Veteran's left Achilles tendon 
repair, but was otherwise normal.  This evidence establishes 
that, although the Veteran was still considered a candidate 
for repair of the pars defect to prevent spondylolisthesis, 
no slippage had yet occurred at the pars defect and there 
were no neurologic abnormalities due to the defect.  

(b).  From January 9, 2007 through December 11, 2008

A January 9, 2007 VA medical record showed that the Veteran 
indicated that his pain was an aching pain that became sharp 
with activity, and radiated down both legs to the calf.  Upon 
examination, the Veteran had muscle strength of 5/5 in the 
lower extremities and ambulation within normal limits.  The 
Veteran was limited in extension and flexion, and extension 
produced pain at axial lowering.  The straight leg test was 
positive bilaterally, but Lasegue and Patrick tests were 
negative.  There was moderate tenderness bilaterally between 
L3-L4 and L4-L5 levels.  The examiner noted that the Veteran 
had an X-ray done in August 2005, which showed that there was 
a narrowing of disc space noted at L5-S1.  The impression was 
lumbar facet arthropathy involving bilateral L4-L5, L5-S1 
level and pars interarticularis effect involving the L5 
level.  

This examination report reflects that the examiner determined 
that there was an organic basis for the Veteran's complaints 
of pain.  The provider increased the Veteran's narcotic 
analgesic (Tramadol), and again advised the Veteran that he 
was a candidate for surgical correction.  The Board finds 
that a compensable, 10 percent evaluation is warranted from 
January 9, 2007, based on the objective indicators of pain 
due to the service-connected disability.  

A June 2007 VA medical record shows that the Veteran was 
provided with a back brace.  VA medical records from June 
2007 through December 2008 show that the Veteran was seen for 
lumbar spine pain, which the Veteran reported was mostly the 
aching type and radiated down both legs.  The Veteran also 
complained of pain radiating to the knees during this period.  
The diagnosis was status post lumbar facet arthropathy 
involving bilateral L3 to S1 and pars interarticularis defect 
involving L5-S1.  The providers changed the Veteran's 
narcotic analgesic several times.  The Veteran continued to 
decline epidural injections or other treatment modalities.  
The Veteran requested and was provided a back brace and a 
TENS unit.

The records from January 2007 through December 2008 disclose 
no objective change in the severity of impairment due to 
service-connected lumbar disability.  In his February 2007 
substantive appeal, the Veteran reported that he was 
experiencing "severe pain."  The Veteran did not identify 
any objective change in the level of impairment due to the 
service-connected back disability.  January 2007 VA clinical 
records reflect that the Veteran was working as a school 
supervisor, which required no lifting, bending, squatting, or 
similar activities.  The Veteran declined any treatment 
modality other than chiropractic treatment.  The Veteran's 
complaints of pain with motion remained unchanged, and 
examiners continued to report that the Veteran had some 
limitation of motion, although specific measurements of the 
Veteran's range of motion were not noted.

The Veteran's objective findings on radiologic examination, 
together with his complaints of pain, warrant a 10 percent 
evaluation, but no higher evaluation, during this period.  In 
particular, there is no objective evidence to support the 
Veteran's complaints that pain severely limited his motion, 
or than pain was present with flexion of less than 60 
degrees.  Given the contrast between the Veteran's complaints 
and the objective evidence, the Board finds that the 
Veteran's complaints are not credible to warrant an 
evaluation in excess of 10 percent during this period.  

(c)  From December 12, 2008

On December 12, 2008, the Veteran sought evaluation for 
increased back pain.  His back brace was replaced and a TENS 
unit was provided.  

A May 2009 VA medical record shows that the Veteran continued 
to complain of low back and leg pain.  He indicated that his 
low back pain had increased and was at a level of 8/10.  It 
began in the low back and radiated down into the leg.  He 
denied any numbness or tingling.  Range of motion of the 
lumbar spine was "slightly reduced" on objective 
examination, although flexion produced pain at beginning at 
15 degrees.  Axial loading produced pain.  Palpation of the 
lumbar facets revealed mild discomfort, but no paraspinal 
tenderness was noted.  Straight leg raise test was positive 
on the left with reproduction of pain in the back.  The 
impression was lumbar facet arthropathy involving bilateral 
L3-S1, lumbar radiculitis/radiculopathy, and a pars defect at 
L5 through S1.  

MRI examination in June 2009 disclosed a broad-based disk 
bulge at L5-S1.  The examiner who conducted the July 2009 VA 
examination opined that this disc bulge was age-related.  
However, no examiner differentiated service-connected 
symptoms from symptoms unrelated to service-connected back 
disability. 

A July 2009 VA spine examination report showed that the 
Veteran reported severe pain and soreness in his back with 
back spasms, loss of strength, and limitation of motion.  He 
reported radicular symptoms down his legs.  Upon examination, 
the Veteran walked with a normal gait pattern with no 
assistive devices, and was able to stand erect.  He had 
forward flexion of 90 degrees, extension to 15 degrees, right 
and left lateral bending to 10 degrees each, right lateral 
rotation to 20 degrees, and left lateral rotation to 10 
degrees.  He had complaints of pain throughout the entire 
range of motion accompanied by grimacing.  He reported pain 
in the lower back radiating down into the groin area and left 
leg on all range of motion testing.  There was no additional 
limitation of motion after repetitive motion.  Subjective 
complaints of tenderness were noted in the left paravertebral 
area with slight flinching.  There was no objective evidence 
of spasm.  

The examiner noted that May 2009 X-rays revealed 
spondylolysis at L5-S1 with modest narrowing of the L5-S1 
disc space, and arthritic disease along the sacroiliac joint.  
An MRI study from June 2009 revealed broad-based disc bulge 
at L5-S1 with posterior facet hypertrophy, as well as 
ligamentum flavum hypertrophy, at this level.  These changes 
were also present to a moderate degree at other levels.  A 
bilateral pars interarticularis defect at L5 was noted.  The 
impression was L5 spondylolysis, multilevel lumbar facet 
arthropathy, and degenerative disease of the sacroiliac 
joint.  The examiner noted that, to address the Deluca 
provisions, there was no additional limitation of motion 
after three repetitive motions.  Additional limitation of 
motion during a flare-up could not be determined without 
resorting to speculation.

A July 2009 VA neurological examination report revealed that 
the Veteran reported pain in his back, more on his left side, 
which radiated down the back of his legs into all the toes.  
He denied numbness, but had weakness about the left knee and 
sometimes the ankle.  The examiner found that the Veteran had 
a normal gait and station, and tandem walked well.  He would 
not get on his heels and toes.  Motor strength was 5/5 with 
give way weakness proximal lower extremity and poor effort 
distally, with normal tone and bulk.  Sensory was intact to 
pin prick except over the surgical scar overlying the left 
Achilles tendon.  Reflexes were 2+ and equal, and straight 
leg raising was negative.  The assessment was that he had 
neither physical nor imaging finding of lumbar root 
involvement.  

A 20 percent evaluation has been granted, as of July 2009.  
The Board finds that the objective evidence reflects that the 
radiologic findings which warrant the increased evaluation to 
20 percent are disclosed by increased symptomotology 
beginning with the December 12, 2008 request for evaluation.  
The Board finds that, based upon the evidence of record, the 
Veteran's service-connected back disability warrants a 20 
percent evaluation, beginning December 12, 2008.  

However, the evidence does not warrant a disability rating in 
excess of 20 percent during this period.  In order to warrant 
a 20 percent disability rating, the Veteran's disability 
would need to show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

However, the July 2009 VA spine examination report showed 
that the Veteran had forward flexion of 90 degrees, extension 
to 15 degrees, right and left lateral bending to 10 degrees 
each, right lateral rotation to 20 degrees, and left lateral 
rotation to 10 degrees.  This results in a combined range of 
motion of 155 degrees.  While he had complaints of pain 
throughout the entire range of motion accompanied by 
grimacing, there is no evidence that this pain limited his 
range of motion.  There was no additional limitation of 
motion after repetitive motion.  As such, even factoring in 
the Deluca provisions, the Veteran's symptomatology does not 
meet the criteria for a 20 percent disability rating under 
the General Formula as of July 22, 2009.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  The Board also notes that 
there is no evidence that the Veteran has had any 
incapacitating episodes as contemplated by the rating 
criteria.  Therefore, a higher disability rating under the 
Formula for Incapacitating Episodes is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.

The Board notes that the rating criteria provide for separate 
disability ratings for any neurological deficits associated 
with the Veteran's service-connected lumbar spine disability.  
In this case, the Veteran has complained of pain radiating 
into his legs and has been diagnosed with paresthesia and 
lumbar radiculitis/radiculopathy.  However, for the following 
reasons, the Board finds that separate disability ratings are 
not warranted.  First, the August 2004 VA examination report 
shows that the deep tendon reflexes were active and equal in 
the knees and ankles bilaterally, and there was no weakness 
or sensory loss detected in either lower extremity.  

The November 2005 VA examination report showed that the 
Veteran did not describe true sciatic symptoms or anything of 
a dermatomal nature.  September 2006 and October 2006 VA 
medical records showed that the Veteran had motor strength of 
5/5 in both lower extremities, and deep tendon reflexes were 
2+ and equal.  Finally, the July 2009 VA neurological 
examination report indicated that the Veteran had motor 
strength was 5/5 with give way weakness and poor effort 
distally, with normal tone and bulk.  Sensory was intact to 
pin prick except over the surgical scar overlying the left 
Achilles tendon, reflexes were 2+ and equal, and straight leg 
raising was negative.  The assessment was that he had neither 
physical nor imaging finding of lumbar root involvement.  As 
such, the Board finds that the evidence of record is against 
separate disability ratings for neurological deficits 
associated with his service-connected lumbar spine 
disability.  

The Board has considered and staged the evaluations assigned 
during this initial evaluation period.  The evidence does not 
warrant a finding that the Veteran's service-connected lumbar 
spine disability should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 125-26.  

Finally, the Board finds that the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the Veteran's service-connected 
spine disability has resulted in frequent hospitalizations or 
marked interference in his employment at any time over the 
appeals period.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for increased ratings for his lumbar spine disability, 
the "benefit-of-the-doubt" rule is not applicable and the 
Board must deny his claim.  See 38 U.S.C.A. § 5107(b).

In addition, there is no evidence that the Veteran's service-
connected lumbar spine disability was manifested by muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour or vertebral body 
fracture with loss of 50 percent or more of the height.  
While the records reflect that the Veteran complained of 
tenderness in his spine area, there is no evidence that there 
was localized tenderness to warrant a compensable disability 
rating.  A February 2005 VA medical record reflected that 
there was no point tenderness.  September 2006 and October 
2006 VA medical records also showed that he had no point 
tenderness. 

As such, a compensable disability rating for the Veteran's 
service-connected lumbar spine disability is not warranted 
for the period from May 8, 2004 through July 21, 2009 under 
the General Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.

The Board has considered whether rating the Veteran's 
service-connected lumbar spine disability under Diagnostic 
Code 5243 (intervertebral disc syndrome) under the Formula 
for Incapacitating Episodes would provide him with a 
compensable disability rating for the period from May 8, 
2004, through July 21, 2009; however, there is no evidence 
that the Veteran has had any incapacitating episodes, as 
contemplated by the rating criteria, during this time.  
Therefore, a higher disability rating is not warranted under 
Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.


ORDER

Prior to January 9, 2007, an initial compensable disability 
rating for spondylolysis, L5, is denied.

From January 9, 2007, through December 11, 2008 the initial 
disability rating for spondylolysis, L5, is increased from 
noncompensable to 10 percent disabling, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  

From December 12, 2008, an increased initial disability 
rating to 20 percent is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


